Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 11/15/2021. Claim 1 has been amended. Claim 3 is newly canceled. Claims 2, 5 and 7-18 have previously been canceled. Claims 1, 4 and 6 are currently pending and have been addressed below.

Priority
The present application, filed on 01/06/2015, claims priority to Provisional Application 61/924,329, filed on 01/07/2014.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 4 and 6 are directed to a system (i.e. a machine). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1, 4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim recites: A Customer Care Management system for providing information related to a social rank of a subscriber … monitoring and collecting information related to the subscriber from the network wherein the collected information includes … determine, a direct relationship between the subscriber and a first plurality of subscribers in the network using the collected information; determine, an indirect relationship between the subscriber and a second plurality of subscribers in the network, wherein the subscriber and the second plurality of subscribers are members of the same social network; determine, a social rank indicator corresponding to the subscriber based on the direct relationship between the subscriber and the first plurality of subscribers and based on the indirect relationship between the subscriber and the second plurality of subscribers; and generate a graph indicating the determined direct relationship between the subscriber and the first plurality of subscribers and the determined 83853025v.1Application No.: 14/590,638Docket No.: 1510796.324US2Response to Final Office ActionPage 3 of 11 indirect relationship between the subscriber and the second plurality of subscribers in the network whereby the determined social rank indicator of the subscriber is also indicated in the graph and wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes wherein a directional indicator on each edge indicates a determined communication flow in a social network regarding the connected subscriber nodes and wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of both organizing human activity and mathematical concepts. The abstract idea of methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claim monitors and collects users information to determine direct and indirect relationships amongst users and determine a social rank amongst the users), mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
).)  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of mathematical concepts and methods of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a computer system, a server, a processor, a telecommunication network, a network probe coupled to each of a Iub, Iur and Iu-CS interface, a Mobile Station International ISDN Number (MSISDN), a mobile switching center and a subscriber key. The judicial exception is not integrated into a practical application because the additional elements of using a computer system, a server, a processor, a network probe coupled to each of a Iub, Iur and Iu-CS interface, a Mobile Station International ISDN Number (MSISDN), a mobile switching center and a subscriber key to perform the steps amounts to no more than mere instructions to apply the exception using generic components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular : 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
 where SR(A) represents a social rank indicator of subscriber A, SR(Ti) represents social rank indicators of subscribers Ti which link to subscriber A, C(Ti) represents a number of outbound relationship connections on subscriber Ti, and d represents a damping factor which can be set between 0 and 1; but these only serve to further limit the abstract idea.
Step 2B: 
	With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figure 6 and page 22 recites “Server 124 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Server may be practiced in distributed data processing environments where tasks are performed by remote processing devices that are linked through the telecommunication network. In a distributed data processing environment, program modules may be located in both local and remote computer system storage media including memory storage devices. Server is shown in FIG. 6 in the form of a general-purpose computing device. The components of server may include, but are not limited to, one or more processors or processing units, a system memory 628, and a bus 618 that couples various system components including system memory 628 to processor 616.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Further, see Applicants specification Figure 1 and page 5 publicly available 3GPP (Third Generation Partnership Project) specification documents”. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.		Furthermore, these components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea in a telecommunication network. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of unspecified computer components does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isaksson (US 2013/0254294 A1), hereinafter “Isaksson", in view of Devarapalli et al. (US 9,832,671 B2), hereinafter “Deva" and further in view of Baht et al. (US 2013/0297689 A1), hereinafter “Baht”.
Regarding Claim 1, Isaksson discloses a customer care management computer system for providing information related to a social rank of a subscriber in a telecommunication network,  comprising: …(Isaksson, Abstract, discloses a method and arrangement for providing information on a social rank of a first user (A) within a plurality of users (302) in a telecommunication network. Isaksson, in the telecommunication network for monitoring and collecting Iu-Cs traffic information from a Mobile Switching Center related to the subscriber from the telecommunication network wherein the collected information includes a ... and subscriber key (Isaksson, para 0003-0005, discloses analyzing users in a telecommunication network and identifying segments of users having common characteristics in some sense. This analysis work is typically based on traffic data generated by communication nodes in the network (Mobile Switching Center). The traffic data may refer to various communication sessions such as voice calls, SMS (Short Message Service), MMS (Multimedia Message Service), downloading, e-mails, web games, etc. (IUCS traffic). Information from the network is collected in the data source which is then provided as traffic data. Isaksson, Figure 3, element 304. Isaksson, a data receiver (300a) in a ranking manager (300) receives (collects) transaction data referring to communication events involving said users. Isaksson, para 0028, discloses graph can be created for individual users as derived from collected information on executed communication sessions between the users. Isaksson, para 0005, discloses A Data Mining Engine (DME) may further be employed for processing the traffic data using various techniques for data mining and MLAs. FIG. 1 illustrates an example of how data mining can be employed for a telecommunication network to enable relevant and …	determine a direct relationship between the subscriber and a first plurality of subscribers in the telecommunication network using the collected information; (Isaksson, Figure 2. Isaksson, para 0030, discloses the graph in Figure 2 shows that the first user A (subscriber) has made sessions with a number of other users B (plurality of subscribers), the latter thus being direct communication partners or neighbors with A, indicating a direct social relation between user A and each one of users B. Isaksson, para 0010, discloses providing information on a social rank of a first user within a plurality of users in a telecommunication network, which may be implemented in a functional unit or node that can be referred to as a ranking manager. In this method, the ranking manager receives collected transaction data referring to communication events involving the users. Further, Isaksson, para 0012, discloses a data receiver adapted to receive collected transaction data. Even Further, Isaksson, para 0014, discloses the collected data may be obtained from Call Detail Records (CDRs));	determine, an indirect relationship between the subscriber and a second plurality of subscribers in the telecommunication network (Isaksson, Figure 2. Isaksson, para 0030, discloses the graph in Figure 2 shows that the first user A (subscriber) has made sessions with a number of other users B (plurality of subscribers), the latter thus being direct communication partners or neighbors with A, indicating a direct social relation between user A and each one of users B. The users B are in turn direct communication partners or neighbors with further users C (second plurality of subscribers), thus making users C indirect neighbors with the first user A indicating an indirect social relation between user A and each one of users C), wherein the subscriber and the second plurality of subscribers are members of the same social network; (Isaksson, para 0028, discloses the graph in Figure 2 shows nodes A (subscriber) - C (plurality of subscribers and A being the central node under a first user (subscriber) in a social network)	determine, a social rank indicator corresponding to the subscriber based on the direct relationship between the subscriber and the first plurality of subscribers and based on the indirect relationship between the subscriber and the second plurality of subscribers; and (Isaksson, Figure 5, element 512. Isaksson, para 0034, discloses a social rank is to be determined for a first user denoted "A" (subscriber) within a plurality of users 302 in a telecommunication network. Further, Isaksson, para 0043-0046, discloses the ranking calculator 300c calculates the social rank of the first user A (subscriber) based on the relation metrics (direct and indirect relationship with plurality of subscribers). The resulting social rank of the first user (subscriber) and other users, as calculated by ranking calculator 300c, can then be provided as relevant ranking information to any party);	generate, on a computer display a graph indicating the determined direct relationship between the subscriber and the first plurality of subscribers and the determined indirect relationship between the subscriber and the second plurality of subscribers in the telecommunication network whereby the determined social rank indicator of the subscriber is also indicated in the generated computer display graph (Isaksson, Figure 2. Isaksson, para 0024-0025 and para 0028-0032, teaches it is known in the art to create a network graph with nodes for analysis of a social network with terminal users. The network graphs can be created with nodes representative of the users and edges between the nodes representative of social relationships between the users implied by occurred communication events, i.e. sessions executed by the users in the nodes. Isaksson, para 0029, teaches in order to support the determination of the rank of the first user in the social network, the network graph in FIG. 2 depicts a cluster of socially related users, including the first user, and the cluster has been identified with a certain number of neighbor levels around the node of the first user according to a predefined distance criterion.) and wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes … indicates a determined communication flow in a social network regarding the connected subscriber nodes (Isaksson, Figure 2, discloses a social network graph with nodes and edges. Isaksson, para 0025, discloses an edge connecting two nodes may be represented by a metric value in both directions suitable for quantifying the communication relationships, e.g. by a certain “dimension' selected to reflect usage of services such as the total call duration or the number of calls made between the two nodes. Thus, a high metric value of an edge indicates a strong social relation, and a network probe coupled to each of a Iub, Iur and Iu-CS interface… Mobile Station International ISDN Number (MSISDN) … a computer server coupled to the network probe, the computer server including memory configured to store instructions and a processor disposed in communication with the memory, wherein the processor upon execution of the instructions is configured to: ”.	Deva, which like Isaksson talks about communications between users, teaches Iub, Iur and Iu-CS interfaces and Mobile Station International ISDN Number (MSISDN) are known in the art (Deva, Column 2, lines 19-24, teaches the interface between the RNC and the Circuit Switched Core Network (CS-CN) is a directional indicator on each edge” and “wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge.”	Baht, which like Isaksson also talks about relationships between users and social graphs with edges and nodes, teaches a directional indicator on each edge and wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes (Baht, Figure 3B, is a social graph with directional indicator and textual information of communication. Baht, para 0019, discloses FIG. 3B is a social graph, when describing numerous users, communication channels, social network channels, etc., may be extensive and complex. Social graph may also be extensible, allowing expansion as users, communication channels, social network services, and so on, are added. Further, Baht, claim 1, discloses constructing a social graph) and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge (Baht, para 0023 discloses edges of user graph 360 may be weighted, representatively illustrated at weight 364, where the weighting is based on, for wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge as taught by Baht with the motivation to construct a social graph that shows the communication channels and relationships amongst users (Baht, Figure 3B and para 0019). The Isaksson invention, now incorporating the Deva and Baht inventions, has all the limitations of claim 1.
Examiner Note: Examiner respectfully notes a social graph is a diagram that illustrates interconnections amongst people in a social network, see https://whatis.techtarget.com/definition/social-graph; variations of a social graph are certainly within the ability of those having ordinary skill in the art.Further, the textual information on the graph is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Regarding Claim 4, Isaksson, now incorporating Deva and Baht, discloses the system of claim 1, and Isaksson further discloses wherein collecting information related to the subscriber comprises collecting VoLTE (Voice-over-LTE) traffic information from a Mobile Switching Center (Isaksson, para 0034, discloses in a telecommunication network, sessions are executed amongst the users 302, 
Regarding Claim 6, Isaksson, now incorporating Deva and Baht, discloses the system of claim 1, and Isaksson further discloses wherein generating a corresponding social rank indicator (SR(A)) comprises: SR(A) = (1-d) + d ((SR(T1)/C(T1) + … + SR(Tn)/C(Tn)) where SR(A) represents a social rank indicator of subscriber A, SR(T,) represents social rank indicators of subscribers Ti which link to subscriber A, C(Ti) represents a number of outbound relationship connections on subscriber Ti, and d represents a damping factor which can be set between 0 and 1 (Isaksson, para 0046, discloses the formula used by ranking calculator 300c in each iteration for calculating the social rank of the users may be configured in different ways, depending on the implementation. The ranking calculator 300c may be further adapted to calculate the social rank "SR(A)" of the first user A in each iteration using any of the formulas: SR(A) = (1 - d) + d * ~ ((SR(other)/RM(outgoing)) and SR(A) = (1 - d) + d * ~ (SR(other)* RM(outgoing)); where "SR(other)" refers to social ranks calculated in a preceding iteration for the other users in the cluster, "RM(outgoing)" is the relation metrics of aggregated outgoing events from the first user to the other users, and "d" is a preset damping constant).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Lee US 9,942,395 B2 – discussing network based social telephone calls and traffic
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 

Response to Arguments
Applicants arguments filed on 11/15/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 
“The Examiner's attention is respectfully directed to the October 2019 PEG Update which states: "Claims do not recite a mental process when they do not contain a limitation that can be practically performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." See, p. 7 of the October  
2019 PEG Update. Additionally, the October 2019 PEG Update states: "While a claim limitation to a process that "can be performed in the human mind, or by a human using a pen and paper" qualifies as a mental process, a claim limitation that "could not, as a practical matter, be performed entirely in a human's mind (even if aided with pen and paper) would not qualify as a mental process … 
Applicant respectfully submits at least the below emphasized features of independent claim 1, as currently presented, clearly can neither "be practically performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations" nor "...as a practical matter, be performed entirely in a human's mind (even if aided with pen and paper)."

Examiner respectfully notes while Applicant is arguing the claims do not recite a “mental process”, as outlined in the above 101 rejection, the claims fall under the abstract groupings of mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations) and certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), as : 
    PNG
    media_image1.png
    14
    367
    media_image1.png
    Greyscale
). Therefore, Applicants remarks are unpersuasive.

Applicant further argues: 
“Applicant respectfully submits that the claims recite improvements to a computer. In particular, "generat[ing], on a computer display a graph indicating the determined direct relationship between the subscriber and the first plurality of subscribers and the determined indirect relationship between the subscriber and the second plurality of subscribers in the telecommunication network whereby the determined social rank indicator of the subscriber is also indicated in the generated computer display graph and wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes wherein a directional indicator on each edge indicates a determined communication flow in a social network regarding the connected  
subscriber nodes and wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge" is clearly an improvement to a computer system for evaluating subscriber ranking via the aforesaid improved user interface.
Applicant respectfully directs the Examiner attention to In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), wherein the claimed invention involved a graphical user interface (GUI) for mobile devices that displayed an application summary of each application on the main menu while those applications were in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to an abstract idea, which improved upon conventional user interfaces to increase the efficiency of using mobile devices.”
	Further, with respect to Applicants alleged improved user interface, Examiner has reviewed Applicants specification and has not found a unique user interface, rather, the user interface is a broadly claimed, generic user interface which does not bring about some benefit to the use of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field. Therefore Applicants arguments are found unpersuasive.
With respect to Core Wireless, the claims in Core Wireless were directed to an improved user interface for computing devices which comprised an application summary that could be reached directly from a main menu, specified a particular manner in which the summary window must be accessed, a limited set of data which was displayed in the summary window, and that the window was displayed while the one or more applications are in an unlaunched state. Each of these specific limitations disclosed a specific manner of displaying a limited set of information to the user. Here, unlike the limitations of Core Wireless, the claims broadly recite a user interface at a high level of generality. Because the claimed limitation represents a broadly claimed user interface at a high level of generality which does not purport to bring about some benefit to the use of a computing device, the claimed limitations are distinct from those of Core Wireless.
Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated,



Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejections in light of the most recent claim amendments and maintains the 103 rejections. With respect to Applicants arguments, these arguments have been given due consideration, but Examiner respectfully finds them unpersuasive. 

Applicant argues: 
Applicant argues that Isaksson and Devarapalli do not teach the limitation “wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes wherein a directional indicator on each edge indicates a determined communication flow in a social network regarding the connected subscriber nodes and wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge.
However, Applicant respectfully submits, like Isaksson and Devarapalli, Baht does not teach or suggest (and without the impermissible use of hindsight) directional edges connecting network nodes including 1) a "textual indication of one or more communication modes used for communication between connected subscriber nodes"; and 2) "a weight value indicative of a degree of mobility and traffic associated with such edge", as currently recited in Applicant's independent claim 1.”

Examiner respectfully disagrees. 	As an initial matter, Applicant argues separately Isaksson and Devarapalli do not teach the cited limitation, however, Examiner respectfully notes Isaksson and Baht combined are relied on for teaching the limitation “wherein each of the subscriber and first and second plurality of subscribers are represented as respective subscribers nodes whereby directional edges connect each of the subscriber nodes wherein a directional indicator on each edge indicates a determined communication flow in a social network regarding the connected subscriber nodes and wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge”, as outlined in the above rejection. Further, one cannot show  teaches this limitation in claim 1 as described in detail above.
With respect to Applicants remarks on impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case the reason for combination is not gleaned solely from the Applicant’s specification. Rather, Isaksson, Devarapalli, and Baht are in the same analogous field of data communication networks.	The primary reference Isaksson talks about social ranking users in a telecommunication network by analyzing data in social graphs. As explained in the above rejection, Isaksson fails to explicitly teach “a directional indicator on each edge” and “wherein each edge further includes textual indication of one or more communication modes used for communication between connected subscriber nodes and wherein each edge is further assigned a weight value indicative of a degree of mobility and traffic associated with such edge”, which is what Baht is relied on for, as Bhat, like Isaksson, also discusses social graphs in communication networks.
The Examiner has established both what was shown in the primary reference and what was shown in the Baht reference and why one of ordinary skill would have found this combination obvious. There is no indication that the features of Baht’s social graph could not be incorporated in the primary reference, as the benefits of analyzing nodes in a social graph are obvious. Therefore, Examiner maintains that the combination to combine is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nordstrom et al. US 2013/0185368 A1 – discussing communications between mobile device users in a social network.
Ke et al. US 2014/0279036 A1 – Figure 4, discloses a social graph with communication parameters (messaging, calls, etc.)
WO 2010/043241 A1 – discussing relationships in a social network and communication between users.
Wohlert US 8,887,231 B2 – discussing analyzing users in telecommunication network
Angulo et al. (US 2013/0218865 A1 – discussing a directional indicator on each edge (Angulo, Figure 7, teaches a social graph with a directional indicator. Angulo also teaches, para 0004 social influence, or the capacity to affect others' character, development, or behavior, is subjectively analyzed via manual analysis of online content and manual associations of content with user profiles. Para 0064, discloses in some embodiments, relationships between nodes can be directional as shown in FIG. 7. Further, Angulo, para 0068, discloses Impact can be determined by calling APIs of content sharing sources (e.g., DISQUS, TWITTER) that return data indicating how many actions have been taken in response to published content. The API calls can be carried out via the compute impact module 214.)
Goldman et al. US 8,773,437 B1 – Figure 14. Column 14, lines 46-52, discussing in an implementation, the graph database of the system has nodes (representing entities) and edges (representing relationships). The entities and relationships can have any number of properties. Each property for a particular entity or relationship, also has a value. Additionally the edges are directional, so that each edge implies an incoming and an outgoing node.
Chaganti et al. US 8,635,326 B1 – discussing mobile gateway anchoring mobile subscribers; a dense port concentrator (DPC), modular port concentrator (MPC).
Terry et al. US 7,983,716 B2 – discussing radio network controller
Sankaran et al. US 9,485,196 B1 – discussing Dense Port Concentrator (DPC) load-balancing for General Packet Radon Service (GPRS) control packets for selecting one of anchor interface DPC's and Modular Port Concentrators (MPCs) for a user session and all subsequent data packets relating to the user session; determining, utilizing the DPC load balancing (Sankaran, 
ERLANDSON (WO 2013/095287 A1) – discussing Erlandson, page 4, lines 4-6, discloses a database is continuously updated with location information and MSISDN numbers of subscribers who are staying abroad with the aid of a probe that identifies queries from foreign operators in the mobile network. Further, Erlandson, page 5, lines 6-7, discloses probing between an on-net HLR and an off-net MSC provides subscriber info (MSISDN/IMSI/LMSI) and node info (MSC/ SGSN). Erlandson, page 9, lines 16-18, discloses probes on Iub interfaces. Further, Erlandson, page 10, lines 10-11, discloses interface probes on A-bis and/or lub interfaces. Further, Erlandson, page 
Andrus, Jr et al. US 8,768,316 B2 – discussing Iub, Iur, Iu-CS interfaces, Mobile Station International ISDN Number (MSISDN).
Daly et al. US 5,875,394 – discussing known wireless communications capabilities for a mobile station
Grover US 5,848,139 – discussing telecommunications networking
Jajodia et al. US 2011/0312305 A1 – discussing telecommunications networking and social networking
Odijk et al. US 7,707,109 B2 – discussing telecommunications and service providers.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629       /SANGEETA BAHL/   Primary Examiner, Art Unit 3629